UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA
CRIM. No.: 4:18-CR-572(2S)

Vv.

ISMAEL RODRIGUEZ-SERRANO (01)
a/k/a Onesimo Rodriguez-Serrano,
DANIEL LOPEZ-GARCIA (02)
a/k/a Carlos Teran-Rojo,

Lr L2G SH LN LN LH LN LP) GQ? WO? WO WO? Gr

JOSE NUNEZ-ARELLANO (03), United States Courts
a/k/a “Manuel,” a/k/a “Viejon,” Southern Distt of Texas
HUBER NUNEZ-ARELLANO (04), LED
a/k/a “Gordo,” JUN 06 2019
Defen dan ts. David J. Bradley, Clerk of Court

SECOND SUPERSEDING INDICTMENT

THE UNITED STATES GRAND JURY CHARGES:

COUNT ONE
(Conspiracy to Commit Hostage Taking)
(Title 18 U.S.C. §1203(a))

From on or about August 12, 2018 to on or about August 23, 2018, in the Houston
Division of the Southern District of Texas and elsewhere, the defendants,
ISMAEL RODRIGUEZ-SERRANO
aka Onesimo Rodriguez-Serrano,
DANIEL LOPEZ-GARCIA
aka Carlos Teran-Rojo, and
JOSE NUNEZ-ARELLANO,

did combine, conspire, confederate and agree with each other and with others both known

and unknown to the Grand Jury, to intentionally seize and detain and threaten to kill, injure,
and continue to detain in the United States, foreign nationals, in order to compel others to
do an act, namely, to pay a sum of money as an explicit and implicit condition for the
release of the foreign nationals.
In violation of Title 18, United States Code, Section 1203(a).
COUNT TWO
(Hostage Taking)
(Title 18 U.S.C. §1203(a) and 2)
From on or about August 12, 2018 to on or about August 23, 2018, in the Houston
Division of the Southern District of Texas and elsewhere, the defendants,
ISMAEL RODRIGUEZ-SERRANO
aka Onesimo Rodriguez-Serrano,
DANIEL LOPEZ-GARCIA
aka Carlos Teran-Rojo, and
JOSE NUNEZ-ARELLANO,
each aiding and abetting the other, did intentionally seize and detain and threaten to kill,
injure, and continue to detain in the United States, a certain foreign national, namely
Migdael Mazariegos-Salazar, in order to compel a third person to do an act, namely, to pay
a sum of money as an explicit and implicit condition for the release of the said foreign
national.
In violation of Title 18, United States Code, Section 1203(a) and (2).
COUNT THREE
(Conspiracy to Harbor & Transport [legal Aliens)

Title 8 U.S.C. §§ 1324 (a)(1)(A)(v)(D, 1324(a)(1)(A)Gii), 1324(a)(1)(A) (iii) and 1324
(a)(1)(B)G)

From on or about March 31, 2018 to on or about August 23, 2018, in the Houston
2
Division of the Southern District of Texas and elsewhere, the defendants,

ISMAEL RODRIGUEZ-SERRANO

aka Onesimo Rodriguez-Serrano,
DANIEL LOPEZ-GARCIA
aka Carlos Teran-Rojo,

JOSE NUNEZ-ARELLANO, and

HUBER NUNEZ-ARELLANO,
did knowingly combine, conspire, confederate and agree, with each other and with other
persons known and unknown to the Grand Jury, to commit an offense against the United
States, that is: to transport and harbor illegal aliens within the United States, in any manner
whatsoever, knowing and in reckless disregard of the fact that such aliens had come to,
entered, and remained in the United States in violation of law, contrary to Title 8, United
States Code, Sections 1324 (a)(1)(A)(ii), 1324(a)(1)(A) Gi), and 1324 (a)(1)(B)(i).

All in violation of Title 8, United States Code, Section 1324(a)(1)(A)(v)(D).
COUNT FOUR
(Conspiracy to Harbor & Transport Illegal Aliens)
Title 8 U.S.C. §§ 1324 (a)(1)(A)(v)(D, 1324(a)(1)(A) Gi), 1324(a)(1)(A) iii) and 1324
(a)(1)(B)@)
From on or about October 20, 2018 to on or about November 28, 2018, in the

Houston Division of the Southern District of Texas and elsewhere, the defendant,

JOSE NUNEZ-ARELLANO,
did knowingly combine, conspire, confederate and agree, with other persons known and
unknown to the Grand Jury, to commit an offense against the United States, that is: to

transport and harbor illegal aliens within the United States, in any manner whatsoever,

knowing and in reckless disregard of the fact that such aliens had come to, entered, and

3
remained in the United States in violation of law, contrary to Title 8, United States Code,
Sections 1324 (a)(1)(A)(ii), 1324(a)(1)(A) (iii), and 1324 (a)(1)(B)(i).
All in violation of Title 8, United States Code, Section 1324(a)(1)(A)(v)(1).

NOTICE OF FORFEITURE
(18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

The United States gives notice to defendants,

ISMAEL RODRIGUEZ-SERRANO
aka Onesimo Rodriguez-Serrano,
DANIEL LOPEZ-GARCIA
aka Carlos Teran-Rojo, and
JOSE NUNEZ-ARELLANO,

that in the event of conviction of an offense in violation of Title 18, United States Code,
Section 1203(a) as charged in Counts One and Two of this Indictment, all property, real or
personal, which constitutes or is derived from proceeds traceable to such violation is
subject to forfeiture.

NOTICE OF FORFEITURE
(18 U.S.C. § 982(a)(6); 8 U.S.C. § 1324(b) and 28 U.S.C. § 2461(c))

The United States gives notice to defendants,

ISMAEL RODRIGUEZ-SERRANO (01)
a/k/a Onesimo Rodriguez-Serrano,
DANIEL LOPEZ-GARCIA (02)
a/k/a Carlos Teran-Rojo,

JOSE NUNEZ-ARELLANO (03),
a/k/a “Manuel,” ~—_ a/k/a “Viejon,”
HUBER NUNEZ-ARELLANO (04),
a/k/a “Gordo,”
that in the event of conviction of an offense in violation of Title 8, United States Code,

Section 1324(a) as charged in Counts Three and Four of this Indictment, the following

property is subject to forfeiture:

(1)

(2)

(3)

(4)

All conveyances, including any vessel, vehicle, or aircraft, used in the
commission of the offense pursuant to 18 U.S.C. § 982(a)(6);

All real and personal property that constitutes, or is derived from or is
traceable to the proceeds obtained directly or indirectly from the
commission of the offense pursuant to 18 U.S.C. § 982(a)(6);

All real and personal property that is used to facilitate, or is intended to be
used to facilitate, the commission of the offense pursuant to 18 U.S.C. §
982(a)(6); and

All conveyances, including vessels, vehicles, and aircraft, used in the
commission of the offense, the gross proceeds of such violation, and all
property traceable to such conveyances or proceeds pursuant to 8 U.S.C. §
1324(b) and 28 U.S.C. § 2461(c).

Property Subject To Forfeiture

 

Defendants are notified that the property subject to forfeiture includes, but is not

limited to, the following property:

(1)

Approximately $2,922.00 in United States currency seized on or about

August 23, 2018 seized from Daniel Lopez-Garcia.
(2) An aggregate sum of approximately $12,011.00 in United States
currency seized on or about November 28, 2018 from a house in
Houston, Texas.
MONEY JUDGMENT; SUBSTITUTE ASSETS
Defendants are notified that in the event of conviction, a money judgment may be
imposed. Defendants are notified that in the event that one or more conditions listed in
Title 21, United States Code, Section 853(p) exists, the United States will seek to forfeit
any other property of the defendants up to the total value of the property subject to

forfeiture.

A TRUE BILL:

Origina! Signature on File
I ~hA Aa Cw] Ma

FOREPERSON OF THE GRAND JURY

RYAN K. PATRICK
United States Attorney

By: ——

Richard W. Bennett

Assistant United States Attorney
1000 Louisiana, Suite 2300
Houston, Texas 77002

(713) 567-9000 Phone

(713) 718-3300 Fax
